UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): July 10, 2014 The Providence Service Corporation (Exact name of registrant as specified in its charter) Delaware 001-34221 86-0845127 (State or other jurisdiction of incorporation) (CommissionFile Number) (IRS Employer Identification No.) 64 East Broadway Blvd., Tucson, Arizona (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (520)747-6600 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events. On July 10, 2014 The Providence Service Corporation (“Providence”) will participate in the CJS Securities, Inc. Summer Small Cap Conference. Exhibit 99.1 to this Current Report contains a presentation that will be used during this conference. The presentation includes references to adjusted EBITDA of Providence for the fiscal years ended December 31, 2013 and 2012 as well as the fiscal quarters ended March 31, 2014 and 2013. Adjusted EBITDA is a non-GAAP financial measure. Exhibit 99.1 includes a reconciliation to net income, the most comparable GAAP measure, for the fiscal years ended December 31, 2013 and 2012 and the fiscal quarters ended March 31, 2014 and 2013. Item9.01 Financial Statements and Exhibits Investor presentation dated July 2014 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. THE PROVIDENCE SERVICE CORPORATION Date: July 10, 2014 By: /s/ Robert E Wilson Name: Robert E. Wilson Title: Chief Financial Officer
